UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
__________________________________________

EDWARD D. JONES & CO., L. P. d/b/a                 )
EDWARD JONES,                                      )
                                                   )
       Plaintiff,                                  )
                                                   )      Case No.: 1:18-cv-06428
v.                                                 )
                                                   )      ORDER GRANTING EXTENSION
MICHAEL EISENBRAUN and                             )      OF TEMPORARY RESTRAINING
DEBRA FEASER,                                      )      ORDER
                                                   )
       Defendants.                                 )

__________________________________________


       Upon the Court’s review of Plaintiff Edward D. Jones & Co., L.P. d/b/a Edward Jones’ letter

motion which requests an extension of the Temporary Restraining Order, and good cause having been

shown as FINRA has not yet assembled a panel to hear this matter, the Court hereby:

       ORDERS that, pursuant to Rule 65(b)(2) of the Federal Rules of Civil Procedure, the

Temporary Restraining Order issued by this Court on November 15, 2018 shall be extended for

fourteen (14) days or until the commencement of a FINRA Rule 13804 hearing, whichever is sooner.


Dated: November 28, 2018
       Brooklyn, New York


                                                          /s/ Pamela K Chen
                                                          Pamela K. Chen
                                                          United States District Judge
